 Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 1 of 8 PageID #: 991




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION


GOVERNOR KRISTI NOEM, in her          )
official capacity as the Governor of  )
South Dakota, et al.,                 )
                                      )
                 Plaintiffs,          )
                                      )
v.                                    )           Case No. 3:21-cv-03009
                                      )
DEB HAALAND, in her official capacity )
as United States Secretary of the     )
Interior, et al.,                     )
                                      )
                 Defendants.          )
                                      )

 BRIEF OF AMICI CURIAE STATES OF KANSAS, ALABAMA, ARIZONA,
ARKANSAS, GEORGIA, INDIANA, KENTUCKY, LOUISIANA, MISSISSIPPI,
 MISSOURI, MONTANA, NEBRASKA, OHIO, OKLAHOMA, TENNESSEE,
     TEXAS, AND WEST VIRGINIA IN SUPPORT OF PLAINTIFFS

         Last year’s fireworks display at Mount Rushmore drew thousands of visitors

from across the country, including from amici States, while many more people

watched the event on television. Given the importance of the Fourth of July holiday

and the special role of Mount Rushmore as a national monument, amici States have

an interest in seeing the fireworks display take place again this year.

         Amici States also have an interest in ensuring that the Department of the

Interior, which manages land within the States, makes reasoned permitting

decisions. If an event with such a rich history and tradition like Independence Day

at Mount Rushmore can be foreclosed on the arbitrary and capricious bases offered

by the Department, then amici are concerned that events and experiences outside



{04216981.2}                               1
    Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 2 of 8 PageID #: 992




national parks in their States will be the next victims of the Department’s erratic

decision-making.

                                     ARGUMENT

I.       There is a strong public interest in holding a Fourth of July
         fireworks display at Mount Rushmore.

         The Fourth of July is perhaps the most important secular holiday for many

Americans. It celebrates not only the independence of our country, but also the

values that unite us as Americans. As Thomas Jefferson wrote about the holiday,

“let the annual return of this day forever refresh our recollections of [our] rights,

and an undiminished devotion to them.” Thomas Jefferson, Letter to Roger

Weightman (June 24, 1826).1

         And there is a long history of commemorating the Fourth of July with

fireworks displays, going back to the first anniversary of the signing of the

Declaration of Independence celebrated at Philadelphia on July 4, 1777. According

to one account of the festivities, “at night there was a grand exhibition of fireworks

(which began and concluded with thirteen rockets) on the commons, and the city

was beautifully illuminated. Everything was conducted with the greatest order and

decorum, and the face of joy and gladness was universal.” How the First

Anniversary of the Declaration of Independence Was Celebrated in Philadelphia, 35

Pa. Mag. of Hist. & Biography 372, 373 (1911) (quoting a Pennsylvania Evening

Post story from July 5, 1777). The tradition of celebrating the Fourth “eventually




1   https://www.loc.gov/exhibits/jefferson/214.html


{04216981.2}                                2
    Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 3 of 8 PageID #: 993




spread to other towns, both large and small, where the day was marked with

processions, oratory, picnics, contests, games, military displays and fireworks.”2

Fireworks “would become an increasingly important part of the festivities in the

years to come, as public safety concerns caused cannon and gunfire to be gradually

phased out of celebrations.”3 Fireworks displays are now a well-established element

of the holiday celebrations.

         “[T]he significance of Independence Day holds special meaning at Mount

Rushmore.” Memorandum of Agreement Between the Department of the Interior of

the United States of America and the State of South Dakota, 1 (May 6, 2019). After

all, the memorial includes carvings of George Washington, who played such an

important role in our country’s fight for independence, and Thomas Jefferson, the

author of the Declaration of Independence. The Fourth of July has been celebrated

in the park for many years, with fireworks displays occurring from 1998 to 2009

(except in 2002, when there were no fireworks due to fire risk), and again last year.

Given the traditional role of fireworks in Fourth of July celebrations and the special

role of Mount Rushmore as a “national shrine . . . to independence” and “self-

government,” Calvin Coolidge, Speech at Mount Rushmore (Aug. 10, 1927),4 there is

a strong public interest in allowing a fireworks display to take place again this year.




2 https://www.pbs.org/a-capitol-fourth/history/history-independence-day/
3 https://www.history.com/news/july-4-fireworks-independence-day-john-adams
4 https://coolidgefoundation.org/resources/speech-at-mount-rushmore/



{04216981.2}                              3
    Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 4 of 8 PageID #: 994




II.      The Department of Interior’s flimsy and unsupported rationale for
         refusing to allow a fireworks display is arbitrary and capricious.

         In light of this strong public interest, it is particularly important that any

decision not to allow a fireworks display be well-reasoned and supported by the

facts. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 19, 43 (1983) (under the arbitrary and capricious standard, an agency

“must examine the relevant data and articulate a satisfactory explanation for its

action including a rational connection between the facts found and the choice made”

(internal quotation omitted)). But in rejecting South Dakota’s permit, the

Department of the Interior offered only the flimsiest of rationales, unsupported by

any evidence or reasoned explanation.

         Much of the letter refusing to grant South Dakota’s permit is focused on the

COVID-19 pandemic. But South Dakota held a fireworks display at Mount

Rushmore last year—when the pandemic was even worse and before vaccines were

available—which more than seven thousand visitors attended, and contact tracing

has failed to identify even one case of COVID-19 tied to the event. Since then, 60%

of American adults have received at least one shot of the COVID vaccine, and over

47% are fully vaccinated, numbers that continue to grow each day.5 COVID vaccines

are now available to any adult who wants one. And the CDC now reports that it is

safe for fully vaccinated people to attend crowded outdoor events without wearing a




5   https://covid.cdc.gov/covid-data-tracker/#vaccinations


{04216981.2}                                  4
    Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 5 of 8 PageID #: 995




mask or social distancing.6 The pandemic does not provide an excuse for refusing to

allow a fireworks display.

         The Department of the Interior also raised concerns about perchlorates in the

water and the potential for wildfire. But before the 2020 fireworks display, the

National Park Service published a Finding of No Significant Impact that concluded

the event would not have any significant adverse effect. The Department has not

provided any evidence that conditions have changed since then. Instead, the

Department speculates that fireworks may have increased perchlorate levels, but

the only evidence the Department has since provided shows perchlorate levels

consistent with natural fluctuations in non-fireworks years.7 Doc. 35-11. The

Department also notes that the area is experiencing a drought but has provided no

new analysis of the wildfire risks of a fireworks display, which the 2020

environmental assessment determined to be minimal. Doc. 35-1 at 18-24

(“Experience with extensive aerial fireworks in the analysis area, including large

mortar-fired displays, has demonstrated that fireworks can be safely and

successfully performed over a wide variety of changing weather conditions, in both

average and dry years.”). And South Dakota has committed to taking extensive




6 https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/participate-in-
activities.html
7 For instance, perchlorate levels at the L7 site rose by 4 ppb after the 2020 event,

but they also rose by 5 ppb in 2016, when there was no fireworks display.
Perchlorate levels at the L3 site initially dropped by 2 ppb following last year’s
event and then rose by 5 ppb, but that is consistent with a 7 ppb rise in 2017 and a
6 ppb rise in 2018. And perchlorate levels at the L5 site actually dropped by 3.5 ppb
following last year’s fireworks display. Doc. 35-11.


{04216981.2}                               5
 Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 6 of 8 PageID #: 996




precautions, as they did last year, including only going forward with the event if

environmental conditions are favorable.

         The rest of the Department’s letter is devoted to other vague and

unsupported assertions, none of which are sufficient to support the agency’s

decision. For instance, the letter cites unspecified opposition from Indian tribes, but

to the extent the tribes have reasons for their opposition, those reasons should be

considered on their own terms. The mere fact that some people may oppose a

fireworks display is not a sufficient justification for cancelling an important

national celebration.

         Likewise, the Department referred to a construction project scheduled to be

completed in June 2021, before the event would take place. But the Department

offered no explanation of what the project is, the likelihood that it will not be

finished on time, or whether the event could be accommodated if the project is not

complete by then. Even now, the Department expects that “all significant work

elements will be completed by June 18, 2021,” over two weeks before the fireworks

display. Doc. 35 at 10. The Department’s alleged fear is that crowds may damage

newly laid concrete, but that is inconsistent with the Department’s argument that

holding a fireworks display will prevent even larger crowds from visiting the park

that day.

         And the Department’s claim that last year’s event prevented “tens of

thousands” of people from visiting the memorial, Denial Letter at 2, is inconsistent

with its asserted concerns about the COVID pandemic as well as its claim that a




{04216981.2}                                6
 Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 7 of 8 PageID #: 997




fireworks event will pose crowd control problems. The Department argues that it

will need additional staff to handle the crowds from a fireworks display but never

explains why the same staffing increase would not be necessary for the even larger

crowds it expects without a fireworks display. The Department’s concern about

limiting attendance for a fireworks display also ignores the fact that South Dakota

plans to hold the fireworks event on July 3 so everyone may visit the park on July 4.

         The States have a right to expect that the Department of the Interior’s

permitting decisions will be reasoned and supported by the evidence, particularly

when those decisions infringe on our national traditions. The Court should grant

South Dakota’s motion for a preliminary injunction and order the Department of

the Interior to grant the fireworks permit.


Respectfully submitted this 24th day of May, 2021.

    /s/ James E. Moore
James E. Moore                                DEREK SCHMIDT
Woods, Fuller, Shultz & Smith P.C.             Kansas Attorney General
300 S. Phillips Ave., Suite 300               Brant M. Laue*
Sioux Falls, SD 57104                          Solicitor General of Kansas
Tel: (605) 978-0613                           Memorial Bldg., 2nd Floor
Email: James.Moore@WoodsFuller.com            120 SW 10th Avenue
Local Counsel for State of Kansas             Topeka, Kansas 66612-1597
                                              Tel: (785) 296-2215
                                              Fax: (785) 291-3767
                                              Email: brant.laue@ag.ks.gov
                                              Counsel for State of Kansas

                                              * pro hac vice application forthcoming




{04216981.2}                                7
 Case 3:21-cv-03009-RAL Document 51 Filed 05/24/21 Page 8 of 8 PageID #: 998




STEVE MARSHALL                           ERIC S. SCHMITT
ALABAMA ATTORNEY GENERAL                 MISSOURI ATTORNEY GENERAL

MARK BRNOVICH                            AUSTIN KNUDSEN
ARIZONA ATTORNEY GENERAL                 MONTANA ATTORNEY GENERAL

LESLIE RUTLEDGE                          DOUGLAS J. PETERSON
ARKANSAS ATTORNEY GENERAL                NEBRASKA ATTORNEY GENERAL

CHRISTOPHER M. CARR                      DAVE YOST
GEORGIA ATTORNEY GENERAL                 OHIO ATTORNEY GENERAL

THEODORE E. ROKITA                       MIKE HUNTER
INDIANA ATTORNEY GENERAL                 OKLAHOMA ATTORNEY GENERAL

DANIEL CAMERON                           HERBERT SLATERY
KENTUCKY ATTORNEY GENERAL                TENNESSEE ATTORNEY GENERAL

JEFF LANDRY                              KEN PAXTON
LOUISIANA ATTORNEY GENERAL               TEXAS ATTORNEY GENERAL

LYNN FITCH                               PATRICK MORRISEY
MISSISSIPPI ATTORNEY GENERAL             WEST VIRGINIA ATTORNEY GENERAL




{04216981.2}                         8
